Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Jamie Lee Bledsoe, Appellant                            Appeal from the 71st District Court of
                                                         Harrison County, Texas (Tr. Ct. No. 12-
 No. 06-14-00138-CR          v.                          0374X). Opinion delivered by Justice
                                                         Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we reverse the portion of the judgment assessing punishment and
remand to the trial court for a new punishment hearing; we modify the judgment to reflect the
correct degree of the offense as a state jail felony; and the judgment, as modified, is affirmed.
       We note that the appellant, Jamie Lee Bledsoe, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED NOVEMBER 3, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk